PCIJ_AB_49_InterpretationMemelStatute_GBR-FRA-ITA-JPN_LTU_1932-08-11_JUD_01_ME_01_EN.txt. 340

DISSENTING OPINION
BY MM. DE BUSTAMANTE, ALTAMIRA, SCHUCKING
AND JONKHEER VAN EYSINGA.

[Translation. |

The undersigned are unable to concur in the judgment of
the Court in regard to points 1 to 5 of the application insti-
tuting proceedings. They confine themselves to attaching to
the judgment this dissenting opinion in regard to the first
point. |

The sedes materre of the question whether the Governor
of the Memel Territory has the right to dismiss the President of
the Directorate is to be found in paragraph 2 of Article 17
of the Statute of the autonomous unit of Memel, which runs
as follows :

“The President shall be appointed by the Governor and
shall hold office so long as he possesses the confidence of
the Chamber of Representatives. The President shall
appoint the other members of the Directorate. The
Directorate must enjoy the confidence of the Chamber of
Representatives and shall resign if the Chamber refuses
it its confidence. If, for any reason, the Governor appoints
a President of the Directorate when the Chamber of
Representatives is not in session, it shall be convened so
as to meet within four weeks after the appointment
to hear a statement from the Directorate and vote on
the question of confidence.”

The autonomy which the authors of the Convention of
Paris of May 8th, 1924, intended to confer on the Memel
Territory is given very definite form in this provision. For
once the President of the Directorate has been appointed
by the Governor, the continuance in office of the President
and of the other members of the Directorate is solely depend-
ent on the confidence of the Chamber of Representatives.
So long as the President possesses this confidence he remains
in office; as soon as he loses it, the Directorate will have to
resign. If the Chamber is not in session when a new Presi-
dent is appointed by the Governor, it is to meet within a
short space of time to vote on the question of confidence.

50
JOINT DISSENTING OPINION 341

The apparent intention of these provisions is to make the
continuance in office of the President of the Directorate
appointed by the Governor—to speak only of the latter, since
he alone is mentioned in point 1—dependent solely on the
confidence of the representatives of the citizens of the auto-
nomous unit of Memel. This holds good when the Chamber,
under Article 12 of the Statute, is dissolved by the Governor
in agreement with the Directorate, i.e. it holds good after an
appeal to the electorate; in this case the new Chamber
of Representatives decides the fate of the President and of
the whole Directorate. It is not merely a question of par-
liamentary control over the activities of the President so long
as the latter keeps within the limits of his constitutional
duties; it is an organic rule to the effect that no authority
other than the Chamber of Representatives can remove the
President. What the authors of the Constitution of Memel
meant to introduce for the very purpose of maintaining the
autonomy of Memel, is parliamentary government in its most
pronounced form, and it is difficult to point to another con-
‘stitution in which the parliamentary character of the executive
authority has been so carefully laid down in express terms as
in the Statute of the autonomous unit of Memel, which is
simply a constitution in treaty form. Of course it is also
the first duty of the President of the Directorate himself
scrupulously to observe the Statute; but in virtue of the
very clear terms of Article 17 of the Statute, the only author-
ity which can compel him to leave office is the Parliament
in which the authors of the Statute reposed complete con-
fidence in this respect. The right of the Chamber of Repre-
sentatives to decide when the President of the Directorate is
to leave office is so clearly stated in the Statute that, under
the terms of Article 7 of the Statute itself, any power of
dismissal on the part of the Governor, a power of which
moreover no trace is to be found in the Statute, is excluded.
For the same reason it seems arbitrary to endeavour to
read Article 17 of the Statute as implying a right on the part
of the Governor to dismiss the President of the Directorate.
It should be observed that the Statute is confined to
indicating the main constructive lines of the autonomous
unit of Memel. In this connection it was necessary to

7 SI
JOINT DISSENTING OPINION 342

indicate in what manner the period of office of a President was
to be brought to an end against his will, The possibility of
a President himself placing his resignation in the hands of the
Governor, should he be compelled for reasons of health,
domestic or other reasons, to do so, is an aspect of the mat-
ter which the Statute only hints at in the third sentence of
the second paragraph of Article 17 (‘‘for any reason”); more-
over, this aspect is immaterial in the present case.

It follows from the foregoing that Article 17 of the Statute,
the text of which is clear, by itself affords sufficient ground
for a negative answer to the first question, namely, whether the
Governor of the Memel Territory has the right to dismiss
the President of the Directorate. By conferring on the
Chamber of Representatives the right to terminate the
political career of a President of the Directorate against his
will, the Article excludes any right of dismissal on the part
of the Governor.

The history of Article 17 of the Statute only tends to
confirm this view.

The genesis of the Article reveals the existence of two tend-
encies. The Conference of Ambassadors, and later the Coun-
cil of the League of Nations, wished to make the autonomy of
the Memel Territory much greater than the Lithuanian Govern-
ment, which represented the other tendency. The latter wished
to reserve to the Governor control over the legislation of
the Diet of Memel, a control which would apparently have
covered not only the legality of such legislation—as provided
in Article 16 of the Statute—but also its expediency. Fur-
thermore, the Lithuanian Government wished the Governor to
be the head of the executive authority of the autonomous
territory ; this would have placed in the hands of the Lithua-
nian Government a general control over the executive authority
as well as general control over legislation. A Directorate
enjoying the confidence of the Diet and solely responsible
to it was to be chosen by the Governor, merely to assist
him in the exercise of the executive power (Lithuanian Yellow
Book, I, p. 120). The foregoing are merely some points from
the ‘‘Considévations générales lithuaniennes sur le futur Statut
de Memel’ of March 26th, 1923; they will however suffice to

52
JOINT DISSENTING OPINION 343

show that Memel’s autonomy, if the views held by the Lithua-
nian Government had prevailed, would have been very
restricted.

The Conference of Ambassadors had quite a different con-
ception of the autonomy of Memel. As regards more par-
ticularly the executive authority, its intention was completely
to exclude the Lithuanian Government from any part therein.
The executive authority was to be exercised by a Direc-
torate, the President of which was to be appointed by the
Parliament and would choose the other members; the Direc-
torate was to be responsible to this Parliament (Yellow
Book, I, p. 123, Art. 14). Far from having any intention
of placing the executive authority in the hands of an official
of the Lithuanian Government, the Conference of Ambassadors
had in view a definitely parliamentary executive authority.

The Lithuanian delegation at Paris accepted the views of
the Conference of Ambassadors save on one point. They
proposed to transfer the appointment of the President of
the Directorate from the autonomous Parliament to the
President of the Republic of Lithuania (Yellow Book, I,
p. 139, Art. 19); it should be observed that the Lithuanian
delegation did not add to the important right of appointing
the President of the Directorate, which would thus pass to
Lithuania, the right of dismissing him.

In its new draft of July 13th, 1923, the Conference of
Ambassadors acceded to the desire expressed by Lithuania
with regard to the appointment of the President of the Direc-
torate by the President of the Republic (Yellow Book, I,
p. 213, Art. 18); but, on the other hand, it thought it essen-
tial, in view precisely of this appointment of the President
of the Directorate by the President of the Republic, more
effectively to safeguard the Memel and parliamentary char-
acter of the Directorate. To this end, Article 18 of the
draft of the Conference of Ambassadors of July 13th, 1923,
states first, that the Directorate should consist of Memel
citizens, and, secondly, this Article replaces the words ‘The
Directorate is responsible to the Chamber’ by the two fol-
lowing sentences: “The Directorate shall enjoy the confidence
-of the Chamber. The members of the Directorate collec-
tively and individually shall resign if the Chamber refuses

53
JOINT DISSENTING OPINION 344

them its confidence.” The meaning of these two amend-
ments is clear: they bring out the parliamentary and Memel
character of the executive authority; it in no way follows
that because the power to appoint the President of the
Directorate was given, not to the Memel Parliament, but to
the Lithuanian Government, the continuance in office of the Pre-
sident of the Directorate, although appointed by an act of the
Governor, should henceforward depend upon this Lithuanian
official. The parliamentary system still required that the
Memel Parliament alone should be able to terminate
the appointment of a President.of the Directorate. But the
formula providing for responsibility to Parliament which,
‘combined with the right to dissolve Parliament, has brought
about parliamentary government in many countries, has not,
in other countries, had this result. Accordingly, recourse was
often had to a more definite formula when, after the great
war, new constitutions were established providing for a par-
liamentary system. This was the formula, now almost com-
mon form after the great war, which the Conference of
Ambassadors substituted for the formula expressing the idea
of responsibility to Parliament. |

The Lithuanian delegation accepted the new Article 18
proposed by the Conference of Ambassadors; but, since no
agreement could be reached on several other points, the
Conference of Ambassadors later addressed itself to the Coun-
cil of the League of Nations under Article XI of the Covenant.

By a Resolution of December 16th, 1923, the Council
decided to appoint a commission of three persons to prepare
a new draft convention (Yellow Book, II, p. 44). In its
report (Yellow Book, II, pp. 86-87), the Commission, presided
over by Mr. Norman Davis, repeats a declaration made by
him at a meeting which the Commission had held with the
Lithuanian delegation. This declaration has an important
bearing upon the autonomy of the Memel Territory. The
Commission there states that during its visit to Memel it
was strongly impressed by the keen desire for autonomy
shown by both the Lithuanian and the Memel elements of
the Territory. It was to satisfy this keen desire for auto-
nomy that the Commission tried “‘to arrange for the fullest
possible autonomy for the district under the sovereignty of

34
JOINT DISSENTING OPINION 345

the Lithuanian Republic’. This attempt was facilitated by
the fact that the Lithuanian Government contended ‘that the
larger part of the population of the Memel Territory was of
Lithuanian origin and sympathy and sincerely loyal to the
Lithuanian Republic’. The Commission felt that this fact fur-
ther simplified the problem, as the Lithuanian Government would
have no reason to fear or distrust an autonomous régime
based on universal suffrage.

This declaration, which was repeated in the report of the
Norman Davis Commission, shows that the latter certainly
did not intend to formulate a less extensive autonomy than
had been provided for in the last draft of the Conference of
Ambassadors and that, perhaps, its proposals went even
farther. Indeed, a comparison between the last draft of
the Conference of Ambassadors and that of the Norman
Davis Commission shows that Article 17 of the latter, the
text of which is identical with Article 17 of the final Statute, -
strengthens in two other directions the parliamentary char-
acter of the Directorate. In the first place, Article 17 pro-
vides that should the Governor appoint a President of the
Directorate when the Chamber is not in session, the latter
shall be convened so as to meet within four weeks after
the appointment of the President to pass or refuse a vote of
confidence in the new President of the Directorate. The
meaning of this addition is clear: the Chamber must be
able at any moment to exercise its control over the
continuance in office of the President.

In the second place, the text of the Norman Davis Com-
mission aimed at safeguarding the Chamber’s right to deter-
mine the political fate of a President of the Directorate from
another danger which was not perhaps altogether theoretical.
Suppose the President of the Directorate appointed by the Gov-
ernor enjoyed the confidence of the Chamber; under the pro-
vision which replaced the formula of responsibility, he would
not be bound to resign, but he might at amy moment cease
to please the Governor. What then? The Norman Davis
Commission thought it worth while expressly to state that
in this case too the fate of the President of the Directorate
depended solely upon the Chamber; the President of the

55
JOINT DISSENTING OPINION 346

Directorate “shall hold office so long as he possesses the
confidence of the Chamber of Representatives’. By this
addition, which is very exceptional in constitutions, the depend-
ence of the political fate of the President of the Directorate
upon the will of Parliament and upon that will alone finds
a two-fold support in the wording of the Statute: the Direc-
torate must resign as soon as the Chamber refuses it its
confidence ; but, on the other hand, as long as he possesses
that confidence, the President is entitled to remain in office.

From the foregoing observations, it follows that the history
of Article 17 of the Statute simply confirms the truth which
emerges from the very text of that Article itself, namely,
that the Governor is not entitled to dismiss the President of
the Directorate.

*
* *

The right of the Governor to dismiss the President of the
Directorate has been claimed in virtue of the sovereignty
acquired by Lithuania over the Memel Territory under Article 2
of the Convention of Paris of May 8th, 1924 It is argued
that this sovereignty includes a right of ‘control’ over acts
of the Directorate which might be contrary, inter alia, to
the Statute of Memel, and that this “control” in turn
includes the right of the Governor to dismiss the President
of the Directorate.

In this connection, the undersigned make the following
observations.

It is true that the autonomous unit of Memel is under the
sovereignty of Lithuania, to whom the Principal Allied Powers
transferred, subject to the conditions laid down in the Conven-
tion of Paris, all the rights and titles ceded to them by
Germany as regards the Memel Territory, in virtue of Article 09 :
of the Treaty of Versailles (Art. 1 and 2 of the Convention
of Paris). But what does this sovereignty of Lithuania over
the autonomous unit of Memel mean? If we disregard
non-treaty international law and treaties binding Lithuania
with the exception of the Paris Convention, this sovereignty
is simply the residue left to the exclusive jurisdiction of

56
JOINT DISSENTING OPINION 347

Lithuania by the Convention of Paris. And as the Statute
annexed to the Convention reserves—in terms which, as
stated above, are as precise as possible—to the Memel Chamber
of Representatives, and not to the Governor, the right
to dismiss the President of the Directorate, Lithuania’s sover-
eignty over the autonomous unit of Memel does not include
the right to dismiss the President of the Directorate. In
view of the extensive character of the Memel autonomy,
Lithuania’s sovereignty over this Territory implies a very
limited group of rights which, under the very terms of Articles 1
and 2 of the Convention and Article 17 of. the Statute,
does not include the right to dismiss the President of the
Directorate. It does not seem to us possible to deduce from
the notion of the sovereignty attributed to Lithuania a right
on the part of the Governor to dismiss the President of the
Directorate—a right which is not only not mentioned in the
Statute but which, as stated above, is ruled out by the very
definite wording of the Statute.

The Statute gives Lithuania, in certain very definite cases,
a right to ‘‘control’’ acts which exceed the competence of
the authorities of the Territory or which are incompatible
with the provisions of Article 6 or with Lithuania’s inter-
national obligations. In this connection, Article 16 of the
Statute gives the Governor a right to veto laws passed by the
Chamber of Representatives, if these laws exceed the com-
petence of the authorities of the Territory, as laid down by
the Statute, or if they are incompatible with the provisions
of Article 6, or with the international obligations of Lithuania.
It was not thought necessary that the Statute should supple-
ment this right to veto laws already passed, by giving Lithu-
ania a right to legislate in the place of the Chamber of
Representatives, should the latter fail in its duty to pass a
law prescribed by a convention upon a matter within the
competence of the local authorities of the Territory (see Art. 4
of the Statute). Nor was it thought necessary that the Statute
should give Lithuania a right of “‘control’’ over the executive
authorities ; in this connection, the authors of the Statute had
apparently every confidence in the control which the Chamber
of Representatives was to exercise over the Directorate under
Article 17 of the Statute.

57
JOINT DISSENTING OPINION 348

As regards the Governor’s right to dismiss the President of
the Directorate, considered as a means of “‘control’’ over the
executive authority, it may be wondered, apart from the fact
that this right is contrary to the Statute, why this is the
only right which is claimed. In the first place, the very
grave step of dismissing the President of the Directorate
offers less guarantee of legality than that afforded by the
administrative courts usually found in subdivisions of any
given country (provinces, communes, etc.); and, secondly,
the right of veto, or annulment, may operate equally well
in the executive as in the legislative sphere. If therefore
it is true, on the one hand, that there exist, besides the
alleged right of the Governor to dismiss the President of
the Directorate, many other means of realizing ‘control’
by the Governor over the executive authority, and that, on
the other, neither this right of dismissal by the Governor nor
these other means are provided for in the Statute, it seems
to us arbitrary to single out this one means, viz. the dismissal
of the President of the Directorate by the Governor, without
even showing that this is the only way to achieve effective
“control”.

(Signed) ANTONIO S. DE BUSTAMANTE.
{ ,, ) RAFAEL ALTAMIRA.

( ,, ) WALTHER SCHUCKING.

( ) v. EYsINGA.

39

58
